EXHIBIT 10.40

ADVISORY AGREEMENT

This Advisory Agreement is made as of January 1, 2011, among Affinia Group Inc.,
a Delaware corporation (the “Company”), Affinia Group Intermediate Holdings
Inc., a Delaware corporation (“Intermediate”), Affinia Group Holdings Inc., a
Delaware corporation (“Parent”) and Cypress Advisors, Inc., a Delaware
corporation (“Cypress”).

WHEREAS, Cypress has expertise in the areas of corporate strategy, finance,
investment, acquisitions and other matters relating to the business of the
Company and its subsidiaries; and

WHEREAS, each of Parent, Intermediate and the Company desires to secure the
expertise of Cypress in the aforesaid areas on the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:

1. Appointment. Each of Parent, Intermediate and the Company hereby retains
Cypress to provide the advisory and consulting services described in Section 2
hereof, commencing on the date hereof.

2. Services. Cypress hereby agrees that, commencing on the date hereof, it shall
provide to each of Parent, Intermediate and the Company (and their subsidiaries)
the following advisory and consulting services as requested from time to time by
any of Parent, Intermediate and the Company (and their subsidiaries):

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Company with
financing on terms and conditions satisfactory to the Company (including with
respect to any initial public offering of the common stock of Parent);

(b) advice in connection with financing, acquisition, disposition, merger,
business combination and change of control transactions involving the Company or
any of its subsidiaries (however structured), including transaction analysis and
support services; and

(c) such other services (which may include financial and strategic planning and
analysis) as may be requested from time to time.

Cypress will devote, in its discretion, such time and efforts to the performance
of services contemplated hereby as Cypress deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by Cypress on a weekly, monthly, annual or other basis. The Company
acknowledges that Cypress's services are not exclusive to the Company and that
Cypress may render similar services to other persons and entities. Cypress and
the Company understand that the Company may, at times, engage one or more
investment bankers or financial advisers to provide services in addition to, but
not in lieu of, services provided by Cypress under this Agreement. In providing
services to the Company, Cypress will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.



--------------------------------------------------------------------------------

3. Fees.

(a) Parent, Intermediate and the Company hereby jointly and severally agree to
pay Cypress a management fee (the “Quarterly Fee”) equal to $100,000 per
calendar quarter (to a maximum aggregate amount of $600,000) payable in advance
on or before the first business day of the applicable quarter with the first
payment due January 19, 2011. The Quarterly Fee is payable until the first to
occur of (i) payment in full of the Success Fee (defined in Section 3(b)) or
(ii) June 30, 2012.

(b) Upon a Successful Liquidity Event (defined below), Parent, Intermediate and
the Company hereby jointly and severally agree to pay a success fee (the
"Success Fee") equal to $2 million plus the amount of any Quarterly Fees that
would have been paid through June 30, 2012 but which have not been paid as of
the date of the Successful Liquidity Event. A “Successful Liquidity Event” shall
occur at such time as the Stockholders (as defined in the Stockholders Agreement
dated November 30, 2004 as in effect on the date hereof) realize, or have the
actual ability to realize (including, without limitation, through a right to
elect cash consideration or the receipt of freely transferable securities), a
cash payment on their entire original investment equal to or greater than two
times the amount of such investment (either through one or more private
transactions or through sales on the public market). In the event that a
transaction occurs involving only a portion of such Shareholder’s original
investment, a Success Fee may still be payable if such transaction, when
aggregated with all other transactions, results in an average transaction value
which equals or exceeds the two times threshold on a per-share equivalent basis
for all of such Shareholder’s original investment (meaning, for example, that if
a transaction occurred for 25% of the shares comprising the original investment
at a price equal to 1.5 times the amount of such investment and a subsequent (or
a prior) transaction occurred for 25% of the shares comprising the original
investment at a price equal to 2.5 times the amount of such investment, and a
subsequent (or a prior) transaction occurred for the remaining 50% of the shares
comprising the original investment at a price equal to or in excess of 2.0 times
the amount of such investment, Cypress would be entitled to the Success Fee).

(c) No Success Fee is payable after termination of the Agreement on June 30,
2013; provided, however, if Parent or the Stockholders execute a binding
definitive agreement with a third party prior to June 30, 2013 relating to a
transaction and that transaction is consummated with such third party after
June 30, 2013 and results in a Successful Liquidity Event within six months
(6) months of the execution of the applicable agreement with such third party,
the Success Fee shall be earned and payable hereunder.



--------------------------------------------------------------------------------

(d) In no event shall Parent, Intermediate and the Company be obligated
collectively to pay any amounts pursuant to this Section 3 in excess of $2.6
million in the aggregate.

4. Reimbursements. In addition to the Quarterly Fee and the Success Fee, Parent,
Intermediate and the Company hereby jointly and severally agree to reimburse
Cypress for its reasonable Out-of-Pocket Expenses incurred after the date hereof
in connection with the services provided to Parent, Intermediate and the Company
(and their subsidiaries) pursuant to Section 2 hereof. For the purposes of this
Agreement, the term “Out of Pocket Expenses” shall mean the amounts actually
paid by Cypress in connection with the services contemplated hereby, including
(i) reasonable air travel expenses, (ii) reasonable hotel or other lodging
expenses, (iii) reasonable business-related meal expenses, (iv) other reasonable
incidental travel-related expenses and (v) reasonable non-meal entertainment
expenses approved in writing in advance by the Company’s chief executive officer
or chief financial officer. Out of Pocket Expenses shall not include any
expenses for third party professional services unless approved in writing in
advance by the Company’s chief executive officer or chief financial officer. All
reimbursements for Out-of-Pocket Expenses shall be made promptly upon or as soon
as practicable after presentation by Cypress of an invoice therefor (together
with reasonable supporting detail). Cypress agrees that it shall invoice the
Company monthly for such Out-of-Pocket Expenses. The Company shall present a
summary of such Out-of-Pocket Expenses for review by the Audit Committee of the
Board of Directors on a quarterly basis.

5. Indemnification; Limitation of Liability. Parent, Intermediate and the
Company hereby jointly and severally agree to indemnify and hold harmless
Cypress, and its affiliates and partners, members, officers, directors,
employees, agents, representatives, investors and stockholders (each being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities of whatever kind or nature, joint or several, absolute, contingent
or consequential, to which such Indemnified Party may become subject under any
applicable federal or state law, or any claim made by any third party, or
otherwise, to the extent they relate to or arise out of the services
contemplated by this Agreement or the engagement of Cypress pursuant to, and the
performance by Cypress of the services contemplated by, this Agreement
(including, without limitation, any cost and expenses incurred by an Indemnified
Party to successfully enforce the provisions of this Section 5). Parent,
Intermediate and the Company hereby jointly and severally agree to reimburse any
Indemnified Party for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) as they are incurred in connection with the
investigation of, preparation for or defense of any pending or threatened claim
for which the Indemnified Party would be entitled to indemnification under the
terms of the previous sentence, or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party hereto. Cypress represents and
warrants to the Company on a continuing basis through the termination of this
Agreement that none of the Indemnified Parties is a director, officer or
employee of the Company (or an entity controlled by the Company or any of the
foregoing persons) other than Mr. James Stern. Parent, Intermediate and the
Company will not be liable under the foregoing indemnification provision to the
extent that any loss, claim, damage, liability, cost or expense is
(i) determined by a court, in a final judgment from which no further appeal may
be taken, to have resulted primarily from the gross negligence or willful
misconduct of Cypress or (ii) in the event Cypress is in breach of the foregoing
representation and warranty. In no event will Cypress or any Indemnified Party
be liable to the Company or any of its affiliates for any indirect, special,
incidental or consequential damages, including, without limitation, lost profits
or savings, whether or not such damages are foreseeable, or for any third party
claims (whether based in contract, tort or otherwise), relating to the services
to be provided by Cypress hereunder.



--------------------------------------------------------------------------------

6. Term; Early Termination. This Agreement shall become effective as of the date
hereof and shall terminate on the first to occur of (i) June 30, 2013 (or, if
the proviso of Section 3(c) is applicable, such later date as provided therein)
or (ii) payment in full of the Success Fee. Parent, Intermediate and the Company
may terminate this Agreement at any time on 90 days prior written notice. Upon
such termination by such notice, Cypress shall no longer be entitled to any
Quarterly Fee, but shall remain entitled to earn the Success Fee (excluding, for
this purpose, any portion of the Quarterly Fee that was not paid as a result of
early termination) until June 30, 2013 (or, if the proviso of Section 3(c) is
applicable, such later date as provided therein). The obligation to pay any
Success Fee earned pursuant to Section 3 prior to termination of this Agreement
shall survive termination of this Agreement. Sections 4 (solely with respect to
expenses incurred prior to the date of termination), 5, 6, 7 and 8 shall survive
the termination of this Agreement.

7. Permissible Activities. Nothing herein shall in any way preclude Cypress or
its partners, members, officers, employees or affiliates from engaging in any
business activities or, from performing services or investing in securities of
other companies for its or their own account or for the account of others,
including for or of companies that may be in competition with the business
conducted by the Company.

8. Confidentiality. Cypress acknowledges that it will receive information
pertaining to the Company, Intermediate and/or Parent which is not available to
the general public or is otherwise confidential or proprietary in nature (such
information and all copies of, extracts from, analyses and other materials based
on, containing or otherwise reflecting such information, the "Information").
Cypress recognizes and acknowledges the competitive value of the Information and
the damage that could result from the disclosure thereof to third parties.
Accordingly, Cypress agrees to keep the Information strictly confidential and
Cypress will not, without the prior written consent of the Company, disclose the
Information or any part thereof to any third party in any manner whatsoever, in
whole or in part, except that Cypress may disclose the Information to those of
Cypress's affiliates, directors, officers, employees and attorneys
(collectively, "Representatives") who (x) need to know the Information for the
purpose of performing the services contemplated hereby and (y) have been
informed of the confidential nature of the Information. Notwithstanding any such
agreement by Cypress's Representatives, Cypress agrees to be responsible for and
to indemnify the Company against any breach by any of Cypress's Representatives
of this Section 8. The Information will not, without the prior written consent
of the Company, be used by Cypress or its Representatives, directly or
indirectly, for any purpose other than the performance of the services
contemplated hereby and such use shall absolutely cease if and when the Company
has so notified Cypress. Upon the request of the Company, Cypress shall, and
shall cause its Representatives to promptly return all Information to the
Company, without retaining any copies, summaries or extracts thereof.
Notwithstanding the return of the Information, Cypress and its Representatives
shall continue to be bound by their obligations of confidentiality and other
obligations hereunder.



--------------------------------------------------------------------------------

9. General.

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by either party from any such provision, shall in any event be
effective unless the same shall be in writing and signed by the parties to this
Agreement and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(b) Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the following
addresses:

 

If to Cypress:   

437 Madison Avenue

33rd Floor

New York, NY 10022

Attn: James Stern

If to Parent, Intermediate or the Company:   

1101 Technology Drive

Ann Arbor, MI 48108

Attn: General Counsel

In any case, with copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3971

Attn: Vincent Pagano

(c) This Agreement shall constitute the entire Agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto.

(d) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN. THE PARTIES TO THIS AGREEMENT HEREBY AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT. This Agreement shall inure to the benefit of, and be binding
upon, Cypress, Parent, Intermediate, the Company and their respective successors
and assigns.

(e) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE



--------------------------------------------------------------------------------

(f) This Agreement may be executed in two or more counterparts, and by different
parties on separate counterparts, each set of counterparts showing execution by
all parties shall be deemed an original, but all of which shall constitute one
and the same instrument.

(g) The waiver by any party of any breach of this Agreement shall not operate as
or be construed to be a waiver by such party of any subsequent breach.

IN WITNESS WHEREOF, the parties have caused this Advisory Agreement to be
executed and delivered by their duly authorized officers or agents as set forth
below.

 

CYPRESS ADVISORS, INC. By:   /s/ James A. Stern   Name: James A. Stern   Title:
Managing Director AFFINIA GROUP INC. By:   /s/ Terry R. McCormack   Name: Terry
R. McCormack   Title: President and CEO AFFINIA GROUP INTERMEDIATE HOLDINGS INC.
By:   /s/ Terry R. McCormack   Name: Terry R. McCormack   Title: President and
CEO



--------------------------------------------------------------------------------

AFFINIA GROUP HOLDINGS INC. By:   /s/ Terry R. McCormack   Name: Terry R.
McCormack   Title: President and CEO